Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 7-11, 16, 19-21, 23, 27, 28, 31, 34-36, 38-40, 44 and 51-54 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Although the cited prior art teaches codebook restriction with respect to CSI
feedback reporting associated in a network system that utilize communication via MIMO
channels, they fail to teach the specific limitation in combination with all the limitations of
the claim with respect to independent claims 1, 44, 52 and 53, receiving from said
network node a higher layer configuration comprising indicating a subset of beam
vectors from the first codebook and a maximum allowable average amplitude value per
beam vector for restricting the average amplitude, or power, of the combining
coefficients associated with the beam vector, reporting used to indicate the precoding
matrix for antenna ports and sub-bands, wherein the report contains a bitmap for
indicating at least selected delay vectors and spatial beam vectors associated with the
non-zero combining coefficients of said set of combination coefficients.
The dependent claims depend on claims 1, 44, 52 and 53, therefore, the
dependent claims are rejected as well.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
September 9, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467